Title: James Madison to [Richard Cutts], 4 August 1828
From: Madison, James
To: Cutts, Richard


                        
                            
                                
                            
                            
                                
                                    [Montpelier,
                                
                                Aug. 4, 1828]
                            
                        
                        I have rec’d yours of July 30 & inclose a letter to Mr. Smith which please seal and deliver, requesting that the
                            property I purchased of the bank & for which the closing payment has been rec’d may be duly conveyed to me. I hope
                            this conclusive evidence will not be without effect on staying the purpose of your creditor in Charleston, to involve me
                            in his chancery experiment.
                        
                            
                                
                            
                        
                    